Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-21) in the reply filed on October 19, 2020 is acknowledged.
Applicant's election with traverse of the species identified as the combination of sub-species a1, b2, c2, d1 and e2 (claims 1-3, 7, 10-12, 18 and 21) in the reply filed on March 5, 2021 is acknowledged.  The applicant’s traversal and the examiner’s response was addressed in the Office communication dated January 28, 2021.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to because Fig. 16 appears to incorrectly reference element 542, described in the specification (par. 0110, last line) as a tip electrode corresponding to shaft 542a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Specification
The disclosure is objected to because of the following informalities: par. 0110 (last line) describes element 542 as a corresponding tip electrode to the shafts 540a and 540b, yet Fig. 16 does not show element 542 as being a tip electrode corresponding to one of the shafts.  If the applicant amends the specification to replace “542” with “542a,” then either element 542 must additionally be referred to in the specification (this being the only paragraph to reference element 542), or the number removed from Fig. 16.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostroff et al. (Ostroff: Pub. No. 2013/0324825) in view of Chitre et al. (Chitre: Pat. No. 7,383,091).
Regarding claims 1-3, Ostroff discloses a pacemaker 200 comprising: a housing 210 having a proximal end, a distal end and a longitudinal sidewall extending from the proximal end to the distal end (see Fig. 2A for example); a therapy delivery circuit enclosed by the housing for generating pacing pulses for delivery to a patient's heart (see at least Fig. 1B); an electrode (return electrode formed from the housing; par. 0023) defined by an electrically conductive portion of the housing (metallic housing; par. 0054); an electrically insulative distal member 232 coupled to the housing distal end (Fig. 2A); at least one non-tissue piercing electrode 222 coupled directly to the insulative distal member (Fig. 2A) and electrically coupled to the therapy delivery circuit 
While Ostroff does not explicitly refer to the polarity of electrodes (i.e., anode or cathode), those of ordinary skill in the art would have considered it conventional to utilize the larger, proximal housing electrode as the anode and the smaller, more distal electrodes as the cathode(s).  Chitre, for example, discloses that conventionally, anode electrodes have greater surface areas than cathode electrodes (col. 2, lines 42-58).  Such configurations act to prevent inadvertent stimulation at the anode electrode, while allowing targeted stimulation at the smaller distal electrode(s) due to the inherently higher current densities present at the smaller surface area electrodes.  To therefore follow conventional practice and utilize the larger housing electrode of Ostroff as the anode, with the smaller, distal electrodes (piercing and/or non-piercing) as the cathode, would have been considered blatantly obvious to those of ordinary skill in the art.
Regarding claim 10, see par. 0058 and Fig. 2B.
Regarding claim 18, see par. 0056.
Regarding claims 11 and 12, Ostroff does not explicitly discuss the use of an electrically insulated helical shaft and tip electrode at the distal end.  Chitre, however, discloses in a related pacemaker device, the use of an electrically insulated helical shaft with exposed tip electrode at the distal end (see Fig. 3).  Such an arrangement allows the designer to optimize the spacing of distal tip and proximal electrodes, thus .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostroff and Chitre as applied to claims 1-3, 10-12 and 18 above, and further in view of Helland (Pub. No. 2003/0220676) and Van Venrooij et al. (Venrooij: Pub. No. 2002/0183817).
Regarding claim 7, Ostroff and Chitre do not discuss the use of an electrically conductive ring wherein the plurality of non-tissue piercing cathode electrodes comprise uninsulated portions of the electrically conductive ring.
Helland discloses a plurality of non-tissue piercing electrodes which are connected in common to effectively form a single electrode (while Helland discloses the formation of an anode electrode, as referenced above, Ostroff discloses that comparable electrodes 222 may be paired with a larger surface housing electrode to stimulate the target (see for example par. 0057 of Ostroff) which, as discussed above, conventionally dictate that the non-tissue piercing electrodes are to be cathodic. While Helland discloses the use of electrically connected segmented electrodes separated by insulative material as opposed to a an electrically conductive ring with uninsulated portions, Venrooij, shows related implantable medical electrodes for sensing and stimulating tissue wherein it is known to form electrodes using a conductive ring with .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostroff, Chitre and Hou et al. (Hou: Pub. No. 2014/0107723).
Regarding claim 21, note the comments made above in the rejection of substantially identical limitations found in claims 1 and 11.  
Regarding the delivery tool interface member of claim 21, Ostroff and Chitre do not elaborate on the use of such a member.  Hou, however, discloses a related leadless IMD wherein a variety of delivery tool interface members may be employed, including pusher receptacles/cups extending from a housing proximal end (see Figs. 5A,B, 6A,B, 7A,B; the designation of a housing end as “proximal” or “distal” is arbitrary, with convention dictating the “proximal” end to be that end closest to the point of entry into the body).  Clearly for practical purposes, in order to allow controlled placement of the IMD, a means for delivering the IMD is needed.  As the arrangement of Hou is suitable for effective, control of leadless IMD placement when pushed to the target site, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954.  The examiner can normally be reached on alternate Mondays and Wednesday-Friday 9:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
March 24, 2021